Exhibit 10.2 Deal CUSIP 68572PAA7 Revolving Loan CUSIP 68572PAB5 Term Loan CUSIP 68572PAC3 Draw Loan CUSIP 68572PAD1 AMENDMENT NO. 1 to SECOND AMENDED AND RESTATEDCredit agreement DATED AS OF NOVEMBER 6 , 2015 AMONG ORCHIDS PAPER PRODUCTS COMPANY, THE LENDERS, AND U.S. BANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT Amendment NO. 1 to SECOND AMENDED AND RESTATED Credit Agreement THIS AMENDMENT NO. 1 TOSECOND AMENDED AND RESTATEDCREDIT AGREEMENT (this " Amendment ") is dated as of November 6, 2015, among Orchids Paper Products Company, a Delaware corporation, the Lenders and U.S. Bank National Association, a national banking association, as LC Issuer, Swing Line Lender and as Administrative Agent. Capitalized terms used and not otherwise defined in this Amendment shall have the meanings assigned thereto in the Credit Agreement. RECITALS A.The Borrower, the Lenders and the Administrative Agent are parties to a Second Amended and Restated Credit Agreement (the " Credit Agreement ") pursuant to which the Lenders agreed to make certain credit facilities available to the Borrower. B.The parties enter into this Amendment to amend the definition of "Change in Control" appearing in Article I of the Credit Agreement as more specifically set forth below. AGREEMENT The Lenders, the Administrative Agent and the Borrower for good, sufficient and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, agree as follows: 1.
